Appeal by the defendant from an order of the County Court, Westchester County (Bellantoni, J.), entered August 23, 2006, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendant’s contention, the County Court’s determination to designate him a level three sex offender is supported by clear and convincing evidence, and thus, should not be disturbed (see Correction Law § 168-n [3]; People v Leeks, 43 AD3d 1251, 1252 [2007]; People v Davenport, 38 AD3d 634, 635 [2007]). Furthermore, the defendant failed to present clear and convincing evidence of the existence of mitigating factors warranting a downward departure from his presumptive risk level (see People v Adams, 44 AD3d 1020 [2007]; People v Williams, 34 AD3d 662 [2006]; People v Lombard, 30 AD3d 573, 574 [2006]; People v Davis, 26 AD3d 364 [2006]; People v Dexter, 21 AD3d 403, 404 [2005]). Mastro, J.P., Covello, Angiolillo and Carni, JJ., concur.